Citation Nr: 1438084	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for the service-connected chronic sinusitis, status post septopasty.

2. Entitlement to an initial compensable evaluation for the service-connected residuals of a bilateral inguinal hernia repair with hydrocele and varicocele.  

3. Entitlement to a compensable evaluation prior to February 22, 2008 for service-connected benign pilar cyst of the forehead, in excess of 10 percent from February 22, 2008, and in excess of 20 percent from May 20, 2011 onward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and P.M.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2010; a transcript of that hearing is of record.

This matter was previously remanded for further development in May 2011.  We note that service connection for headaches was granted by way of a January 2013 rating decision.  This is a full grant of benefits with respect to this issue, and it therefore is no longer on appeal before the Board.  

The Board also recognizes that with respect to the service-connected forehead cyst, the Veteran was granted a 20 percent rating effective May 2011 by way of a November 2012 rating decision.  Subsequently, a retroactive stage was created by way of the January 2013 rating decision that granted a 10 percent rating from February 2008.  The Board has recharacterized the issue accordingly.  This does not affect the withdrawal motion.



FINDING OF FACT

By way of the July 2014 written motion, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issues of an increased ratings for the service-connected chronic sinusitis, residuals of a bilateral inguinal hernia repair, and benign pilar cyst of the forehead.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of the appeal by the Veteran have been met with respect to claim for an initial compensable rating for the service-connected chronic sinusitis, status post septopasty.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim for an initial compensable evaluation for the service-connected residuals of a bilateral inguinal hernia repair with hydrocele and varicocele.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for the withdrawal of the appeal by the Veteran have been met with respect to the claim for a compensable evaluation prior to February 22, 2008 for service-connected benign pilar cyst of the forehead, in excess of 10 percent from February 22, 2008, and in excess of 20 percent from May 20, 2011 onward.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a statement in July 2014 through his representative expressing his intent to withdraw the matters pertaining to the claims for increase from appellate consideration.  

Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, as the Board does not have jurisdiction to further review the appeal, it must be dismissed.


ORDER

The appeal as to the claim for an increased, compensable rating for the service-connected chronic sinusitis, status post septopasty is dismissed.

The appeal as to the claim for an increased compensable evaluation for the service-connected residuals of a bilateral inguinal hernia repair with hydrocele and varicocele is dismissed.

The appeal as to the claim for a compensable evaluation prior to February 22, 2008 for the service-connected benign pilar cyst of the forehead, in excess of 10 percent beginning on February 22, 2008, and in excess of 20 percent beginning on May 20, 2011 onward is dismissed.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


